Citation Nr: 0415947	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-20 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C. 

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected dysthymic disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his wife




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1969 to 
June 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in October 
2002 and July 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, Montana.  In the 
October 2002 rating decision, the RO granted service 
connection for dysthymic disorder, and assigned an initial 
disability rating of 30 percent.  In December 2002, the 
veteran entered notice of disagreement with the initial 
rating assignment; the RO issued a statement of the case in 
July 2003; and the veteran entered a substantive appeal, on a 
VA Form 9, which was received in July 2003.  

A January 1998 rating decision denied (as not well grounded) 
the veteran's claim for service connection for hepatitis C.  
By letter dated January 28, 1998, the veteran was notified of 
this decision and of his right to appeal.  In April 2000, the 
veteran entered a claim to reopen service connection for 
hepatitis C.  In the July 2000 rating decision, the RO 
appears to have reopened and denied on the merits the 
veteran's claim for service connection for hepatitis C.  In 
March 2001, the veteran entered a notice of disagreement with 
this decision; the RO issued a statement of the case in June 
2003; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received on July 18, 2003.  

In December 2003, the veteran appeared and testified at a 
video conference personal hearing before the undersigned 
Veterans' Law Judge.  At the December 2003 hearing, the 
veteran raised the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  As this issue was first 
raised at the hearing, it has not been adjudicated, developed 
or certified for appellate review.  However, in VA O.G.C. 
Prec. Op. No. 6-99, VA General Counsel held that a claim for 
TDIU may not be considered when a schedular 100-percent 
rating is already in effect.  No additional monetary benefit 
would be available in the hypothetical case of a veteran 
having one service-connected disability rated 100 percent 
disabling under the rating schedule and another, separate 
disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  Id; see also 
Bowling v. Principi, 15 Vet. App. 1 (2001). In view of the 
Board's instant decision granting a 100 percent schedular 
rating for the veteran's service-connected dysthymic disorder 
for the entire period of claim, the raised issue of 
entitlement to a TDIU is moot.


FINDINGS OF FACT

1.  In a January 1998 RO rating decision, the RO denied 
service connection for hepatitis C, finding that the claim 
was not well grounded; the veteran was duly notified of the 
decision by letter dated in January 1998; thereafter, the 
veteran did not enter a notice of disagreement within one 
year of notice of the January 1998 rating decision.  

2.  The evidence associated with the claims file subsequent 
to the January 1998 RO rating decision that is new, by itself 
or in connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for hepatitis C.

3.  The evidence for and against the veteran's claim is in 
equipoise on the question of whether his currently diagnosed 
hepatitis C is etiologically related to service.

4.  The evidence is in relative equipoise on the question of 
whether for the entire period of claim the veteran's service-
connected dysthymic disorder has been manifested by total 
occupational and social impairment. 



CONCLUSIONS OF LAW

1.  The RO's January 1998 rating decision denying service 
connection for hepatitis C became final.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 20.201, 20.302, 20.1103 
(1998).

2.  The evidence received subsequent to the RO's January 1998 
decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.159, 20.1105 
(2003); 38 C.F.R. § 3.156(a) (2001).

3.  With the resolution of reasonable doubt in the veteran's 
favor, hepatitis C was incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

4.  With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for a 100 percent rating for 
service-connected dysthymic disorder have been met for the 
entire period of claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9433 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to the claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2003).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Second, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to reopen and grant the claim for service connection 
for hepatitis C, and to grant the maximum (100 percent) 
schedular rating for the veteran's service-connected 
dysthymic disorder.  Therefore, no further development is 
needed on the question of whether new and material evidence 
has been received to reopen a claim for service connection 
for hepatitis C, to address the claim for service connection 
for hepatitis C on the merits, or to decide the appropriate 
initial rating for service-connected dysthymic disorder.  

II.  New and Material Evidence to Reopen Claim 
for Service Connection for Hepatitis C

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

In a January 1998 RO rating decision, the RO denied service 
connection for hepatitis C, finding that the claim was not 
well grounded.  The basis of the decision was that there was 
no credible evidence to support the reported in-service risk 
factor of blood transfusion.  The veteran was duly notified 
of the decision by letter dated in January 1998.  Because the 
veteran did not enter a notice of disagreement within one 
year of notice of the January 1998 rating decision, the 
January 1998 rating decision became final.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103. 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c) (West 2002).

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. 
§ 5108; Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  When 
it is determined that new and material evidence has been 
received, VA must reopen a previously denied claim.  See 38 
U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the VCAA apply 
only to a claim to reopen a finally decided claim that was 
received on or after August 29, 2001.  38 C.F.R. § 3.159(c) 
(2002).  As the veteran in this case filed his claim to 
reopen in April 2000, prior to the August 29, 2001 effective 
date for regulatory change of the new and material evidence 
requirement, the changes to the definition of new and 
material evidence at 38 C.F.R. § 3.156(a) do not apply; the 
definition of new and material evidence in effect prior to 
August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).

In the July 2000 rating decision on appeal, in order to reach 
the merits of the claim for service connection for hepatitis 
C, the RO appears to have determined that new and material 
evidence had been received to reopen a prior final January 
1998 rating decision denial of service connection for 
hepatitis C.  Regardless of the actions of the RO, the Board 
has a legal duty to address the "new and material evidence" 
requirement.  If the Board finds that no new and material 
evidence has been received, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

After a review of the evidence, the Board finds that the 
evidence associated with the claims file subsequent to the 
January 1998 RO rating decision that is new, by itself or in 
connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for hepatitis C.  The new evidence associated with 
the claims file subsequent to the January 1998 RO rating 
decision includes additional favorable medical nexus opinion 
evidence, multiple medical articles pertaining to hepatitis 
C, and additional lay statements and personal hearing 
testimony by the veteran indicating a different risk factor.  
For these reasons, the Board finds that the evidence received 
subsequent to the RO's January 1998 decision is new and 
material, and the requirements to reopen the claim of 
entitlement to service connection for hepatitis C have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105; 38 C.F.R. 
§§ 3.159, 3.156(a), 20.1105.

III.  Service Connection for Hepatitis C

The veteran contends that he likely incurred hepatitis C from 
risk factors that occurred during his active duty service 
from September 1969 to June 1971, namely, a crush injury to 
his hand, a human bite, and vaccinations.  Through his 
representative, the veteran contends that the competent 
medical opinion evidence is in relative equipoise on the 
question of whether his currently diagnosed hepatitis C is 
etiologically related to service.  

Service medical records that reflect that the veteran 
reported using various drugs, suffered a human bite to his 
finger, smashed his finger under a bulldozer and was given 
skin grafts, and was given multiple immunizations.  History 
recorded in private medical records reflect that, shortly 
after service in August 1971, the veteran reported that he 
had recently had infectious hepatitis and had been dismissed 
from the hospital a couple of weeks before.  The medical 
evidence of record reflects that the veteran has had 
hepatitis C since about 1995.  

On the question of whether the currently diagnosed hepatitis 
C is etiologically related to service, there is both 
favorable and unfavorable medical opinion evidence.  The 
favorable medical opinion evidence includes a VA physician's 
opinions (May 2000, September 2001, and December 2001) that 
the multiple immunizations the veteran received in service 
and a human bite while on active duty in 1969 were risk 
factors for hepatitis C, and that it was "at least as likely 
as not that he developed hepatitis C as a result of his 
military service" or that the "hepatitis C was contracted 
at some point during his military service."  The favorable 
medical opinion evidence also notes that Vietnam veterans 
have a higher incidence of hepatitis C than the general 
population, and that 40 percent of people with hepatitis C 
have no known risk factor.  A VA physician (April 2003) 
included a possible blood product exposure at the time of an 
in-service hand trauma and an in-service human bite to the 
finger rated as the third and fourth likely risk factors for 
the veteran's hepatitis C.  

The veteran has submitted numerous medical articles 
pertaining to risk factors for hepatitis C that reflect that 
the prevalence of hepatitis C is higher among veterans, 
particularly Vietnam War veterans, than in the general 
population, and that jet injector intradermal inoculations 
could be safely used in medical practice if they were 
protected by the sterile anticontaminant disposable device.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  Similarly, treatise information that discusses 
generic relationships with a degree of certainty may, in 
certain specific cases, provide at least a plausible 
causality based upon objective facts.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).  See also Wallin v. West, 11 Vet. 
App. 509 (1998) (medical treatise evidence presented by the 
veteran was sufficient to establish a nexus between the in-
service occurrence and current disability where it discussed 
generic relationships with a degree of certainty such that 
there was at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion).  

The unfavorable medical opinion evidence includes a VA 
physician's opinion (July 2000) that notes the absence of a 
blood transfusion in service, and concludes that "the most 
likely cause of the veteran's hepatitis C is chronic exposure 
to IV drug use" during and after military service.  Another 
VA physician (April 2003) wrote that he had seen no 
documentation that pneumatic air guns were a risk factor for 
hepatitis C transmission, and offered the opinion that the 
most likely cause of transmission infection of hepatitis C 
for the veteran was a post-service blood transfusion in 1976, 
with a secondary risk factor of nasal heroine use.  The VA 
physician rated a possible blood product exposure at the time 
of an in-service hand trauma and an in-service human bite to 
the finger as the third and fourth likely risk factors for 
the veteran's hepatitis C.   

The record also includes a medical etiology opinion (February 
1997) based on an inaccurate history of a blood transfusion 
in service, a history the veteran subsequently denied.  The 
Court has held that the Board is not bound to accept medical 
opinions, such as that presented by the appellant of a 
history of a blood transfusion in service, which are based on 
lay history where that history is unsupported by the medical 
evidence.  See Boggs v. West, 11 Vet. App. 334, 340 (1998).  
The Court has held that, while an examiner can render a 
current diagnosis based upon his examination of the veteran, 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).   

After a review of all the lay and medical evidence of record, 
whether or not specifically identified in this decision, the 
Board finds that the evidence for and against the veteran's 
claim is in equipoise on the question of whether his 
currently diagnosed hepatitis C is etiologically related to 
service.  The record reflects that, although the veteran had 
various drug usage during service, he also had the hepatitis 
C risk factors of hand trauma and an in-service human bite to 
the finger, and that medical opinion evidence attributes the 
veteran's hepatitis C to various possible in-service and 
post-service risk factors.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran's currently 
diagnosed hepatitis C was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 

IV.  Initial Rating for Dysthymic Disorder

In the October 2002 rating decision on appeal, the RO granted 
service connection for dysthymic disorder, and assigned an 
initial disability rating of 30 percent.  The veteran 
appealed the initial rating assignment, contending that his 
depression affects him daily and interferes with his sleep, 
he had loss of interest in things, is often depressed and 
crying, is suicidal and anxious, and cannot work.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Each disability should be viewed 
in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Medical reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. 
§ 4.7.  

Because this is an appeal from an initial grant of service 
connection and originally assigned ratings (October 2002 RO 
rating decision), separate ratings may be assigned for 
separate time periods that are under evaluation, as indicated 
in the captioned issue.  That is, appellate review must 
consider the applicability of "staged ratings" based upon 
the facts found during the time period in question.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

After a review of all the lay and medical evidence of record, 
whether or not specifically identified in this decision, the 
Board finds that the evidence is in relative equipoise on the 
question of whether, for the entire period of claim, the 
veteran's service-connected dysthymic disorder has been 
manifested by total occupational and social impairment.  On 
this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and 
has not required the presence of a specified quantity of 
symptoms in the rating schedule to warrant the assigned 
rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

The evidence weighing against a finding of total occupational 
and social impairment for the entire period of claim includes 
Global Assessment of Functioning Scale (GAF) scores of 61 
(August 2002) and 50-55 (April 2003).  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF is based on all the 
veteran's psychiatric impairments.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.)).  A GAF of 50 (on a continuum of 41 to 50) indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 55 (on a 
continuum of 51 to 60) indicates moderate symptoms or 
moderate impairment in social, occupational, or school 
functioning, including few friends and conflicts with co-
workers.  A GAF of 61 (on a continuum of 61 to 70) indicates 
some mild symptoms (e.g., depressed mood and mild insomnia), 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.

The evidence weighing in favor of a finding of total 
occupational and social impairment for the entire period of 
claim includes evidence of the severity of symptoms during 
the claim, especially depression and suicidal ideation.  For 
example, in March 2002 the veteran reported feelings of 
detachment and a markedly reduced interest in any significant 
activities, a high level of stress, and outbursts of anger 
that included violent behavior.  An August 2002 progress note 
reflects that the veteran had frequent depression, crying, 
poor sleep, difficulty concentrating, was socially withdrawn, 
had intermittent explosive disorder and had even assaulted 
his daughter, and had been in individual therapy for two 
years.  An April 2003 progress note reflects frequent 
depression that had been triggered by the diagnosis of 
hepatitis C, that the veteran's depression had increased 
since the veteran stopped working, and that he had suicidal 
ideation. 

The favorable evidence includes an award of total disability 
by the SSA, effective from 1997, based in part on a secondary 
finding of affective disorder due to (now service-connected) 
hepatitis C.  SSA determined that the veteran had developed a 
mood (affective) disorder secondary to hepatitis C.  The 
veteran was not engaged in substantially gainful employment 
for the entire period of claim.  At a December 2003 video 
conference personal hearing before the undersigned Veterans' 
Law Judge, the veteran testified that he was depressed, had 
sleep impairment, was socially withdrawn, was nervous, and 
got angry.   

The evidence weighing in favor of the veteran's claim also 
includes more recent examination and hospitalization reports 
that reflect the assignment of a GAF of 42 (May 2003), and a 
GAF of 40 (February 2004) with 40 the highest GAF indicated 
for the previous year.  A GAF of 42 (on a continuum from 41 
to 50) indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 40 (on a continuum of 31 to 40) indicates some impairment 
in reality testing or communication, or a major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, and contemplates an "inability 
to work."  

As the evidence for and against the veteran's claim is in 
relative equipoise on the question of whether his dysthymic 
disorder has resulted in total occupational and social 
impairment for the entire period of claim, the Board will 
resolve such doubt in the veteran's favor.  With the 
resolution of reasonable doubt, the Board finds that the 
schedular criteria for a 100 percent rating for service-
connected dysthymic disorder have been met for the entire 
period of claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9433. 


ORDER

New and material evidence has been received, and the 
veteran's claim for service connection for hepatitis C is 
reopened.

Service connection for hepatitis C is granted. 

A 100 percent schedular rating for service-connected 
dysthymic disorder is granted for the entire period of claim, 
subject to the criteria for payment of monetary awards. 


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



